     Case 3:16-cv-00663-MMD-CLB Document 79 Filed 08/24/20 Page 1 of 1


1

2

3                             UNITED STATES DISTRICT COURT

4                                    DISTRICT OF NEVADA

5                                                ***

6     JORGE MIRANDA-RIVAS,                             Case No. 3:16-cv-00663-MMD-CLB

7                                 Petitioner,                      ORDER
            v.
8

9     HAROLD WICKHAM, et al.,

10                            Respondents.

11

12         Respondents have filed an unopposed motion for enlargement of time (sixth

13   request) (ECF No. 78). The Court finds good cause to grant Respondents' motion.

14         It is therefore ordered that Respondents' unopposed motion for enlargement of

15   time (sixth request) (ECF No. 78) is granted. Respondents will have up to and including

16   August 28, 2020, to file a reply to Petitioner's opposition to the motion to dismiss (ECF

17   No. 66).

18         DATED THIS 24th day of August 2020.

19

20
                                                MIRANDA M. DU
21                                              CHIEF UNITED STATES DISTRICT JUDGE

22

23

24

25

26

27

28
